DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1, 4, 11, 14-15, 17-18, 20, 22-23, 30-35, 55-60, 62-63, 66-68, and 161 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0002]-[0004]: The specification includes numbers within parentheses that do not appear to correspond to reference characters or citations presented in the specification. Applicant is respectfully advised to amend the specification accordingly.
p. 67-72: The specification includes tables which appear to fail to comply with 37 CFR 1.58(c), which specifies acceptable font sizes and requires a high degree of legibility. In particular, capitalizations within the table appear to be less than 0.422 cm (i.e., 12-point font). Applicant is respectfully advised that tables may be submitted as drawings. See 37 CFR 1.84(d).
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 5 ([0028; Fig. 2) and 7 (Fig. 14; [0040]) have both been used to designate “cleaning medium.” In addition, 6 (Fig. 2; [0028]) and 8 (Fig. 14; [0040]) represent “heating/cooling elements.” “6” represents both tubing or pipes (Fig. 14; [0040]) and “heating/cooling elements.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 11, 15, 18, 20, 23, 30, 32, 35, 55, 59, 62-63, and 161 are objected to because of the following informalities:  
Claim 1: Applicant is respectfully advised to provide an appropriate conjunction (e.g., and/or) before the last claim element (Cannabis trichomes). In the second-to-last line, “form” appears to be a typographical error for “from.”
Claims 4, 15, 18, 20, 30, 32, 35, 55, 59, and 62-63, Applicant is respectfully advised to use a lowercase “c” in “claim.” See claim 11. 
Claim 11: Applicant is respectfully advised to provide an appropriate conjunction (e.g., and/or) before the last listed material (Cannabis sativa trichomes).
Claim 23: Applicant is respectfully advised to provide an appropriate conjunction (e.g., and/or) before the last listed group.
Claim 161: The claim recites “a solvent,” but the claim depends from claim 56, which also recites, “a solvent.” Applicant is respectfully advised to amend the claim accordingly, e.g., “wherein the solvent is selected from ethanol or hexane,” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation “the solvent.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, the claim will be interpreted as depending from claim 56.
Claim 60 is rejected upon the same basis as claim 59, and is likewise interpreted as depending from claim 56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 55, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (US 2019/0360903 A1), and as evidenced by Leo (US 2018/0116131 A1), Thorum (US 2019/0189427 A1), Flora et al. (US 2018/0140965 A1, hereinafter “Flora”), Engell et al. (US 2016/0303263 A1, hereinafter “Engell”), and McGrane et al. (US 2019/0382327 A1, hereinafter “McGrane”).
Regarding claim 1, Wilks discloses a method of collecting terpenes from plants ([0003]; [0016]) (i.e., a method for obtaining a mixture of compounds from a plant material comprising:
heating a vial 100 (Fig. 1) during a step 310 (Fig. 3) ([0034]) holding a terpene-containing sample ([0027]: “terpene-containing sample”; [0031]: “weighed . . .”) and an extraction solvent ([0034]), wherein the sample is from a plant such as cannabis sativa ([0003]) (i.e., thermally treating the plant material . . . by heating the plant material), vaporizing the terpenes ([0034]) (i.e., thereby forming a gaseous composition);
forcing the terpenes through a collection filter having a medium that preferentially binds terpenes ([0017]) (contacting the gaseous composition with an affinity medium); and 
eluting bound terpenes from the medium in a step 312 using an elution solvent and collecting the elution solvent with the terpenes in a vial ([0017], [0035]) (i.e., eluting the mixture of compounds from the affinity medium, thereby obtaining an elution mixture comprising the mixture of compounds). 
Regarding the limitations of “plant material comprising at least one of cannabidiol (CBD) or tetrahydrocannabinol (THC),” Wilks teaches that cannabis sativa contains a wide variety of terpenes ([0003]), as evidenced by Leo, cannabis sativa contains cannabidiol (Leo, [0006], [0835]) and tetrahydrocannabinol (Leo, [0006], [0379]), so it would have been prima facie obvious to use cannabis sativa plant material in the method to collect terpenes. 
Regarding the claimed temperature range (i.e., to a temperature from about 90 °C to about 700 °C), Wilks suggests isopropyl alcohol as an extraction solvent ([0032]), which has a boiling point of 82°C, as evidenced by Thorum ([0040]), and Wilks teaches heating above the boiling temperature of the extraction solvent so that the solvent and terpenes are both vaporized ([0034]), and terpenes from cannabis are known to have a boiling point above 130°C, as evidenced by Flora ([0118]), so it would have been prima facie obvious for the skilled practitioner to optimize the vaporization of solvent and terpene to at least 85.5°C or “about” 90°C (see the specification at [00336]: “the term ‘about’ refers to a ±5% range”) since a component of cannabis sativa vaporizes above this temperature. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). See also MPEP 2144.05 (II).
Further regarding the limitations of “a gaseous composition comprising a mixture of compounds,” Wilks makes obvious the vaporizing of terpenes found in cannabis sativa ([0003], [0034]), and the terpenes of cannabis sativa may include volatiles including terpenes such limonene, humulene, pinene, linalool, caryophyllene, mycrene, eucalyptol, nerolidol , bisablol, and phytol, as evidenced by Leo ([0393]).
Regarding the limitation of a “lipophilic” affinity medium, Wilks teaches that the medium that binds terpenes may comprise a reverse-phase chromatography material ([0018]), which is known in the art to reference a stationary phase that is lipophilic, as evidenced by Engell ([0086])
Regarding the limitation of a plant material that is selected from raw Cannabis biomass, dried Cannabis biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes, it is known in the art that, due to volatility of terpenes, dried cannabis flowers commonly contain fewer terpenes than fresh cannabis flowers, as evidenced by McGrane ([0035]), so it would have been prima facie obvious to the practitioner of Wilks to choose raw Cannabis biomass when seeking to collect terpenes from a plant sample.

Regarding claim 11, Wilks teaches the use of cannabis sativa since it has a wide variety of terpenes ([0003]), so it would have been prima facie obvious to use a plant material that is raw Cannabis sativa biomass.

Regarding claim 55, Wilks teaches passing an elution solvent through the filter cartridge ([0035]) (i.e., contacting the affinity medium with an elution solution).

Regarding claim 62, Wilks directly uses the elution mixture in a liquid chromatography process ([0035]), so it would have been prima facie obvious to separate the elution mixture by chromatography.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilks, as applied to claim 1 above, and further in view of Flora.
Regarding claim 14, Wilks does not explicitly disclose heating plant material to a temperature above about 150°C.
Flora discloses a method of preparing terpenes from cannabis ([0019]). Flora teaches the obtaining of a distillate containing terpenes ([0096]) and that volatile terpene compounds boil in a range of 120-180°C ([0062]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Wilks by heating plant material to a temperature above about 150°C as taught by Flora because (1) Wilks teaches the vaporization of terpenes (Wilks, [0034]), and (2) volatile terpene compounds boil in a range of 120-180°C (Flora, [0062]).

Regarding claim 15, Wilks does not explicitly disclose that thermally treating the plant material comprises heating the plant material for a period of time from about 1 minute to about 10 hours.
Flora discloses an evaporation vessel for the distilling ([0019]). Flora teaches that a system comprising the evaporation vessel may take a few minutes to reach an operating temperature before any evaporation processes commence ([0109]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Wilks by heating the plant material for a period of time from about 1 minute to about 10 hours as taught by Flora because (1) Wilks teaches the vaporization of terpenes and that the solvent with a sample is boiled for a prescribed amount of time (Wilks, [0034]), (2) an evaporation vessel may take a few minutes to reach an operating temperature before any evaporation processes commence (Flora, [0109]), and (3) the skilled practitioner would have been expected to optimize the prescribed time during which the solvent with the sample is boiled. See MPEP 2144.05 (II) and (III). 

Regarding claim 17, as discussed above regarding claim 15, since Wilks teaches boiling for a prescribed amount of time (Wilks, [0034]), Wilks suggests that the skilled practitioner would have been expected to optimize the prescribed time for boiling, so that the claimed time periods lack patentable distinctiveness, in the absence of a showing of unexpectedly good results. 

Claims 22-23, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wilks, as applied to claim 1 above, and further in view of Huang et al. (US 2015/0190780 A1, hereinafter “Huang”).
Regarding claim 22, Wilks does not explicitly disclose that the lipophilic affinity medium comprises particles; the particles comprise a core and a plurality of lipophilic groups; and each lipophilic group of the plurality of lipophilic groups is attached to the core.
Huang discloses reversed-phase liquid chromatographic media ([0005]). Huang teaches that the reversed-phase liquid chromatographic media is formed by attaching a C18 alkyl chain (i.e., a lipophilic group) on a silanol group on the surface (i.e., attached) of a porous silica particle ([0005]) (i.e., particles; a core).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Wilks by providing a lipophilic affinity medium that comprises particles; the particles comprise a core and a plurality of lipophilic groups; and each lipophilic group of the plurality of lipophilic groups is attached to the core as taught by Huang because (1) Wilks teaches a medium that preferentially binds terpenes (Wilks, [0017]) that may comprise a reverse-phase chromttography material, such as C8 or C18 (Wilks, [0018]), and (2) reversed-phase liquid chromatographic media is formed by attaching a C18 alkyl chains (i.e., a lipophilic group) on silanol groups on the surface of a porous silica particle ([0005]).

Regarding claim 23, Huang teaches a C18 alkyl chain ([0005]) (i.e., C2-24 alkyl).

Regarding claim 30, Huang teaches that the reversed-phase liquid chromatographic media comprises porous silica particles ([0005]).

Regarding claim 35, Huang teaches porous silica particles ([0005]) (i.e., a core).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wilks in view of Huang, as applied to claim 30 above, and further in view of Simpson et al. (US 5,154,822, hereinafter “Simpson”).
Wilks in view of Huang does not explicitly disclose that the pore size of the affinity medium is from about 90 Å to about 200 Å.
Simpson discloses a method for providing a solid support having reversed phase properties (claim 1) using silica particles (col. 3, line 14) with attached alkyl groups (claim 8; col. 2, lines 45-46). Simpson teaches that the silica particles have a preferred pore size of from 50 to 500 Angstrom units (col. 3, lines 23-24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Wilks in view of Huang by providing an affinity medium having a pore size of from about 90 Å to about 200 Å as taught by Simpson because (1) Huang teaches the use of porous silica particles but does not teach a preferred pore size (Huang, [0005]), and (2) a pore size of from 50 to 500 Angstrom units is preferred for a reversed phase medium (Simpson, col. 3, lines 23-24).

Claims 56 and 161 are rejected under 35 U.S.C. 103 as being unpatentable over Wilks, as applied to claim 55 above, and further in view of Finley et al. (US 2016/0346339 A1, hereinafter “Finley”).
Regarding claim 56, Wilks in view of Huang does not explicitly disclose an elution solution that comprises a solvent, wherein the solvent is methanol, ethanol, a methanol/water mixture, an ethanol/water mixture, pentane, hexane, heptane, cyclohexane, acetone, tetrahydrofuran, ethyl acetate, diethyl ether, or mixtures thereof.
Finley teaches a method in which cannabinoids and terpenes are eluted from cannabis plant material ([0006]) using a solvent (claim 1), wherein the solvent is ethanol (claim 10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Wilks in view of Huang by providing an elution solution that comprises a solvent, wherein the solvent is ethanol as taught by Finley because (1) Wilks does not specify an elution solvent (Wilks, [0035]), and (2) ethanol is effective to elute terpenes (Finley, [0006], claim 10).

Regarding claim 161, Finley teaches that the solvent for elution is ethanol (claims 1, 10).

Additional Claim Objections
Claims 4, 18, 20, 32-34, 57-60, 63, and 66-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 4, 18, 20, 32-34, 57-60, 63, and 66-68. The concept of a method for obtaining a mixture of compounds from a plant material, comprising:
(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) or tetrahydrocannabinol (THC), by heating the plant material to a temperature from about 90 °C to about 700 °C, thereby forming a gaseous composition comprising the mixture of compounds;
(b) contacting the gaseous composition with a lipophilic affinity medium; and
(c) eluting the mixture of compounds from the affinity medium, thereby obtaining an elution mixture comprising the mixture of compounds, wherein the plant material is selected from raw Cannabis biomass, dried Cannabis biomass, raw Cannabis flower, dried Cannabis flower, or Cannabis trichomes (claim 1);
wherein the gaseous composition is contacted with the affinity medium at least two times (claim 4);
wherein
forming the gaseous composition comprises heating the plant material in a sealed vessel (claim 18);
comprising applying reduced pressure from about 250 Torr to about 0.1 Torr to a vessel in which the plant material is being thermally treated (claim 20); 
wherein the gaseous composition contacts at least one porous membrane prior to contacting the affinity medium (claim 32);
wherein the elution solution comprises a solvent, wherein the solvent is methanol, ethanol, a methanol/water mixture, an ethanol/water mixture, pentane, hexane, heptane, cyclohexane, acetone, tetrahydrofuran, ethyl acetate, diethyl ether, or mixtures thereof (claim 55); and wherein the elution solution is heated to a temperature from about 25 °C to about 50 °C (claim 57);
wherein the elution solution comprises a solvent, wherein the solvent is methanol, ethanol, a methanol/water mixture, an ethanol/water mixture, pentane, hexane, heptane, cyclohexane, acetone, tetrahydrofuran, ethyl acetate, diethyl ether, or mixtures thereof (claim 55); and wherein the elution solution is cooled to a temperature from about 15 °C to about 5 °C (claim 58);
further comprising removing the solvent from the elution mixture (claim 59);
further comprising separating the elution mixture by fractionation by solubility (claim 63); or
further comprising adiabatically expanding the gaseous composition prior to contacting the gaseous composition with the affinity medium, thereby producing a first portion of the compounds (claim 66) 
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Wilks (US 2019/0360903 A1), which discloses a method of collecting terpenes from plants ([0003]; [0016]) comprising heating a vial 100 (Fig. 1) holding a terpene-containing sample ([0027]) and an extraction solvent ([0034]), vaporizing the terpenes ([0034]); forcing the terpenes through a collection filter having therein a medium that preferentially binds terpenes ([0017]); and eluting bound terpenes using an elution solvent and collecting the elution solvent with the terpenes in a vial ([0017], [0035]).
Regarding claim 4, Wilks does not suggest contacting vaporized terpenes with the filter or affinity medium at least two times, and such a step does not appear possible given the use of a vial for heating that is directly attached to a filter 200 via connector 120 (Fig. 2; [0028]).
Regarding claim 18, Wilks teaches that during an extraction step, the container 110 in which extraction occurs retains an airtight interior (Fig. 1; [0030]). However, the step of boiling the solvent with a sample requires the passing of air through a filter 200 (Fig. 2; [0034]), so Wilks does not suggest that forming the gaseous composition comprises heating the plant material in a sealed vessel.
Regarding claim 20, Flora et al. (US 2018/0140965 A1) discloses a method of preparing terpenes from cannabis ([0019]) in which fractions are separated during a distillation occurring at a pressure of 0.1-2.0 mbar ([0062]) (i.e., at a reduced pressure). However, the method taught by Wilks requires the development of a pressurized headspace ([0034]), and it is unclear how a reduced pressure could be applied to the vial of Wilks while preserving its mode of operation.
Regarding claim 32, Wilks does not suggest the use of a porous membrane or any other filter upstream of the filter 200 (Fig. 2; [0028]).
Regarding claims 57 and 58, Wilks does not discuss the heating or cooling an elution solvent, and the prior art does not appear to consider the adjustment of the temperature of a solvent for eluting terpenes.
Regarding claims 59 and 63, since Wilks directly uses the elution mixture in a liquid chromatography process ([0035]), the skilled practitioner would not have been motivated to remove the solvent from the elution mixture (claim 59) or separate the elution mixture by fractionation by solubility (claim 63).
Regarding claim 66, Wilks does not suggest adiabatically expanding the gaseous composition prior to contacting the gaseous composition with the affinity medium, thereby producing a first portion of the compounds, and the vial for heating the solvent and the sample does not appear to be readily modifiable to accommodate features to provide an adiabatic expansion step.
Claims 59 and 60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirai et al. (US 2002/0045157 A1) discloses an adsorbent which can effectively adsorb and remove endogenous cannabinoid (Abstract) such as the body fluid of patients ([0005]).
Tegen et al. (US 2019/0276420 A1) teaches process for isolating components of cannabis (Abstract, [0280]) featuring reverse phase column chromatography and elution steps, wherein the elution step uses an 80:20 or a 70:30 methanol to water elution solution ([0021], [0022]) to elute terpenes ([0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772